Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 China Holdings Acquisition Corp. 10,000,000 Units 1 Common Stock Warrants UNDERWRITING AGREEMENT New York, New York , 2007 Citigroup Global Markets Inc. As Representative of the several Underwriters, c/o Citigroup Global Markets Inc. 388 Greenwich Street New York, New York 10013 Ladies and Gentlemen: China Holdings Acquisition Corp., a corporation organized under the laws of Delaware (the Company), proposes to sell to the several underwriters named in Schedule I hereto (the Underwriters), for whom you (the Representative) are acting as sole representative, 10,000,000 units (the Units) of the Company (said units to be issued and sold by the Company being hereinafter called the Underwritten Securities). The Company also proposes to grant to the Underwriters an option to purchase up to 1,500,000 additional units to cover over-allotments, if any (the Option Securities; the Option Securities, together with the Underwritten Securities, being hereinafter called the Securities). To the extent there are no additional Underwriters listed on Schedule I other than you, the term Representative as used herein shall mean you, as Underwriter, and the term Underwriter shall mean either the singular or plural as the context requires. Certain capitalized terms used herein and not otherwise defined are defined in Section 20 hereof. Each Unit consists of one share of the Companys common stock, par value $.001 per share (the Common Stock), and one warrant to purchase one share of Common Stock (the Warrant(s)). The shares of Common Stock and Warrants included in the Units will not trade separately until the thirty-fifth (35th) day after the date of the Prospectus unless the Representative determines that an earlier date is acceptable, subject to (a) the Companys preparation of an audited balance sheet reflecting the receipt by the Company of the proceeds of the offering of the Securities and (b) the filing of such audited balance sheet with the Commission on a Form 8-K or similar form by the Company which includes such balance sheet. Each Warrant entitles its holder, upon exercise, to purchase one share of Common Stock for $7.50 during the period commencing on the later of the completion of an initial Business Combination or 12 months from the date of the Prospectus and terminating on the five-year anniversary of the date of the Prospectus or earlier upon redemption or Liquidation. As used herein, the term Business Combination (as described more fully in the Registration Statement) shall mean any acquisition, through a merger, stock exchange, asset acquisition, reorganization or other similar business combination, or control through contractual arrangements, with one or more operating businesses having 1 Plus an option to purchase from the Company, up to 1,500,000 additional Units to cover over-allotments. primary operations in Asia. The Company will focus on potential acquisition targets in the Peoples Republic of China for approximately nine months after the consummation of the initial public offering and thereafter may pursue opportunities in other countries within Asia. The Company has entered into an Investment Management Trust Agreement, dated as of [
